UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1657



ARTHUR W. MASSEY,

                                               Plaintiff - Appellant,

          versus


MECKLENBURG COUNTY     DSS;   CHRISSIE   TARRIER;
CLIFTON ALEXANDER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CA-01-149-3-V)


Submitted:   July 12, 2001                    Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur W. Massey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur W. Massey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny leave to proceed in

forma pauperis and dismiss on the reasoning of the district court.

Massey v. Mecklenburg County DSS, No. CA-01-149-3-V (W.D.N.C. Apr.

25, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2